Name: Commission Regulation (EEC) No 198/88 of 23 January 1988 amending for the second time Regulation (EEC) No 3105/87 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1990
 Type: Regulation
 Subject Matter: plant product;  Europe
 Date Published: nan

 No L 20/8 Official Journal of the European Communities 26 . 1 . 88 COMMISSION REGULATION (EEC) No 198/88 of 23 January 1988 amending for the second time Regulation (EEC) No 3105/87 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (b) without delay following delivery at store by the successful tenderer during the scheduled delivery period of the quantity awarded ; (c) without delay, where it has not been possible to make delivery for reasons of force majeure.' 2. Article 12 is replaced by the following : 'Article 12 1 . The Spanish intervention agency shall decide within 48 hours, after approval has been given by the Commission , either to award the contract to the tenderer who submits the most favourable tender or to reject all tenders . 2. If the most favourable tender is made simulta ­ neously by more than one tenderer, the intervention agency shall , after approval has been given by the Commission, choose the successful tenderer by lot. 3 . If the tenders submitted seem not to reflect the conditions normally applying on the markets, the intervention agency may, after approval has been given by the Commission, make no award. Invitations to tender shall be renewed within one week at the latest until contracts have been awarded for all the lots . 4 . The intervention agency shall notify all tenderers of the outcome of their tenders by letter or telex forwarded not later than the first working day following the award of the contract.' 3 . Article 13 (2) is deleted . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990('),:as last amended by Regulation (EEC) No 3352/87 (2), and in particular Article 8 thereof, Whereas under an agreement with the United States of America the Community has undertaken to import into Spain a certain quantity of maize during the years 1987 to 1990 ; whereas Council Regulation (EEC) No 1799/87 makes provision for direct purchasing on the world market ; whereas Commission Regulation (EEC) No 3105/87 (2), as amended by Regulation (EEC) No 3352/87 (3), lays down the detailed rules for applying that purchase procedure ; whereas in order to enable the abovementioned international commitment to be fulfilled and to encourage importation of the scheduled quantities before 30 June 1988 , the risks incumbent on operators submitting tenders should be reduced ; whereas, in parti ­ cular, securities should be forfeit only on failure to deliver the quantities awarded within the scheduled delivery period ; Whereas it is essential for the purposes of implementing the agreement that the Commission be able to define its position on the award of contracts or the rejection of tenders ; Whereas the measures provided for in this Regulation are in accordance with the opinion of Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) 3105/87 is hereby amended as follows : 1 . Article 10 (3) is replaced by the following : '3 . Securities shall be released : (a) in respect of tenders not accepted, immediately after the contract has been awarded : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 170, 30 . 6 . 1987, p. 1 . (2) OJ No L 294, 17 . 10 . 1987, p . 15 . (3) OJ No L 317, 7 . 11 . 1987, p. 35 .